--------------------------------------------------------------------------------

MARKETING SERVICES AGREEMENT

            THIS MARKETING SERVICES AGREEMENT (this “Agreement”) is entered into
as of the 5th day of August, 2019 (the "Effective Date"), between Critical Mass
Industries LLC, a Colorado limited liability company (“Company”), and Good
Holdco LLC, a Colorado limited liability (“Contractor”). Company and Contractor
are sometimes hereinafter referred to singularly as a “Party,” and collectively
as the “Parties.”

            WHEREAS, Company is a licensed marijuana business operating pursuant
to licenses duly issued by the Colorado Department of Revenue Marijuana
Enforcement Division (“MED”) and applicable local licensing authority; and

            WHEREAS, because of the experiences and abilities of Contractor,
Company wishes to retain Contractor to perform those services (collectively, the
“Services”) specifically described in Exhibit A attached hereto and incorporated
herein by this reference, and Contractor wishes to perform the Services for
Company on the terms and conditions contained in this Agreement.

            NOW, THEREFORE, in consideration of the mutual promises, covenants
and undertakings cited herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties agree as
follows:

            1.      Work To Be Performed.

                     (a)        Contractor will provide the Services to the best
of its abilities. Contractor may accept additional assignments from Company at
Contractor’s sole discretion; such additional assignments shall be incorporated
into Exhibit A. Company may assign other contractors to perform services similar
to the Services. Contractor shall not perform any work for Company except
pursuant to this Agreement or a subsequent written agreement.

                     (b)        Except as otherwise specifically set forth
herein, Contractor shall provide at its own cost and expense all of the
materials and equipment necessary for Contractor to perform the Services.
Company shall have no control or supervision over the hours worked or the manner
in which Contractor performs the work; provided, however, that Company may
specify deadlines by which time certain work needs to be completed.

                     (c)        Contractor acknowledges that Contractor has no
authority to negotiate any contract for or on behalf of Company or to bind
Company to any contract, agreement, representation or understanding concerning
Company or Company’s products or services.

            2.      Compensation of Contractor.

                     (a)        Amount. The Company shall compensate Contractor
for performance of the Services at a flat rate of Fifty Thousand Dollars
($50,000.00) per month, as shown on invoices delivered to the Company in
accordance with Section 2(b), below. Contractor shall bill the Company only for
the Services and reimbursable expenses as set forth below.

--------------------------------------------------------------------------------

                     (b)        Payment. Contractor shall invoice the Company on
a monthly basis for the Services provided and reimbursable expenses incurred
during such period. Payment shall be due within thirty (30) days after Company's
receipt of an invoice.

                     (c)        Expenses; No Additional Compensation. Any
expenses incurred by Contractor in the performance of the Services shall be the
sole responsibility of Contractor unless Company gives prior written approval of
reimbursement of the expense. Contractor acknowledges that Contractor shall be
responsible for paying all operating expenses it incurs pursuant to this
Agreement, subject to the preceding sentence. Contractor will receive only the
compensation described in this Agreement, and shall not receive any other form
of compensation, benefits, or commission.

            3.      Independent Contractor Status.

                     (a)        Contractor’s status shall at all times be that
of an independent contractor. Contractor will not be an employee of Company for
tax reasons or any other purpose. Contractor will not be entitled to
unemployment compensation insurance benefits or worker’s compensation unless
some entity other than Company provides such coverage. Contractor is aware, and
acknowledges and agrees, that Company undertakes no responsibility for
withholding Federal and State income taxes, F.I.C.A., worker’s compensation
insurance, unemployment compensation insurance or the like for Contractor or any
of its agents, subcontractors or their agents or employees, all of which shall
remain the complete responsibility of Contractor. Contractor assumes full
responsibility for the payment of all contributions, payroll taxes, income
taxes, self employment taxes, withholdings and backup withholdings or
assessments under state and federal law. Company shall only provide Contractor
with, and shall file, an IRS Form 1099 on an annual basis.

                     (b)        Contractor will be solely liable and responsible
for compliance with all federal, state and local laws and regulations regarding
(i) the payment of Contractor’s taxes; (ii) maintenance of workers’ compensation
insurance; (iii) filing of all required reports; and (iv) health, safety, and
all other employment matters.

                     (c)        Nothing herein shall be construed to create a
relationship between Company and Contractor in the nature of profit-sharing,
company, joint venture, principal/agent, employment or any other relationship
that might impose liability on Company for Contractor’s past, present or future
debts, liabilities, obligations, acts or omissions.

            4.        Agreement to Not Disclose Confidential Information.

                     (a)        Access to Confidential Information. Contractor
acknowledges that by virtue of Contractor's performing the Services for Company,
Contractor will have access to and will acquire Confidential Information (as
defined below) relating to the business and operations of the Company.

2

--------------------------------------------------------------------------------

                     (b)        Definition of Confidential Information.

                                 (i)        Regardless of whether tangible or
intangible, how stored, compiled, or memorialized, whether physically,
electronically, graphically, photographically, in writing or by some other
means, and regardless of whether it has been marked or identified as
“confidential”, the term “Confidential Information” means and includes any and
all of the following provided by, belonging to or concerning the Company: (I)
information, data, ideas, inventions, intellectual property, processes,
materials, know-how, techniques, technologies, sketches, drawings,
specifications, concepts, trade secrets, research and development activities,
patent applications, compilations, devices, formulae, designs, prototypes,
methods, procedures, strategies, programs, and codes; (II) financial, business,
strategic, scientific, technical and economic information, plans, and sales,
marketing and product information; (III) data and information about the
Company’s current, former or prospective customers, suppliers, officers,
directors and employees; (IV) copies or materials embodying or including any of
the foregoing and any analyses, studies or reports that contain, are based on,
or reflect any of the foregoing; and (V) any information traditionally or
otherwise appropriately recognized as proprietary or a trade secret.
Confidential Information does not include information that (A) at the time of
disclosure by Company to Contractor, was published or known publicly or was
otherwise in the public domain, (B) after disclosure by Company to Contractor,
is published or becomes publicly known or otherwise in the public domain other
than as a result of a breach of this Agreement, (C) was disclosed to Contractor
in good faith by a third party who was not, and is not, under any obligation of
confidence or secrecy to Company, or its clients or prospective clients at the
time of such disclosure or (D) is independently developed by the Contractor
without the use of any Confidential Information and without violation of this
Agreement.

                                 (ii)        Contractor acknowledges that (A)
the Confidential Information is the sole property of Company, (B) disclosure
thereof would cause substantial loss to the goodwill of Company, (C) disclosure
thereof is being made by Company only because of the position of trust and
confidence which Contractor will occupy and because of the agreement of
Contractor to the restrictions contained herein, (D) the knowledge of Contractor
of these matters would enable Contractor, upon termination of this Agreement, to
compete with Company in a manner likely to cause Company irreparable harm, and
(E) disclosure of such matters by Contractor would likewise cause such harm.

                     (c)        Restrictions on Use and Disclosure of
Confidential Information. Contractor shall hold all Confidential Information as
a fiduciary, in strict confidence and trust for the benefit of Company.
Contractor shall not at any time during the term of this Agreement or thereafter
use, make known, or disclose, either directly or indirectly, intentionally or
negligently, any of the Confidential Information to any person, company or other
entity, for any purpose or reason, other than as required in the performance of
the Services. Contractor understands that it is not allowed to use, sell,
license, market or otherwise exploit any products or services which embody in
whole or in part any Confidential Information. Except as necessary to perform
Contractor's duties and responsibilities under this Agreement, Contractor shall
not copy or duplicate any of the Confidential Information, nor remove any of the
Confidential Information from the facilities of Company, either during the term
of this Agreement or thereafter. Contractor will take all reasonable precautions
to prevent disclosure of the Confidential Information to unauthorized persons or
entities. Contractor will treat as confidential and proprietary any information
or materials from outside Company which Company is obligated to treat as
confidential or proprietary, in accordance with Company’s reasonable
instructions to Contractor. In the event that any unauthorized disclosure of any
Confidential Information shall occur as a result of Contractor’s actions or
inactions, or the actions or inactions of an agent of Contractor, Contractor
shall immediately notify Company in writing of the disclosure and the
circumstances surrounding such disclosure.

3

--------------------------------------------------------------------------------

                     (d)        Delivery of Confidential Information to Company
on Termination. Upon the expiration or termination of this Agreement, or at any
time upon Company's request, Contractor will deliver to Company all tangible
materials embodying the Confidential Information, including without limitation
any documentation, records, listings, notes, data, sketches, drawings, customer
lists, memoranda, models, data, reference materials, samples, human or
machine-readable media and equipment and any other materials which in any way
relate to the Confidential Information, to the Services, or to the customers of
the Company. Contractor will not to retain any copies of any of the above
materials. Contractor will provide to Company written certification of
compliance with this Section 4(d) upon request.

                     (e)        Reasonable Restrictions. Contractor acknowledges
that the restrictions in this Section 4 are reasonable and reflect an
appropriate balancing of the interests of Company and Contractor.

            5.      Term; Termination. This Agreement shall terminate on the
date that is two (2) years after the Effective Date. Either Party may terminate
this Agreement at any time for any reason or no reason, with or without cause,
upon written notice to the other Party. The right of termination in this
Agreement is absolute. Contractor waives any claim to the contrary and releases
Company from any claim to damages, compensation or indemnification arising out
of or relating to the termination of this business relationship.

            6.      Transfer of Contractor’s Duties; Return of Property upon
Termination. Upon termination of the relationship established by this Agreement,
and in the event that the Services have not been fully performed at the time of
termination, Contractor shall reasonably assist Company in the smooth transition
of Contractor’s duties and responsibilities to another contractor or
representative of Company. Contractor shall also, upon termination, immediately
return to Company all property in Contractor’s possession belonging to Company.
In the event that Contractor does not return all Company property upon
termination of the relationship with Company established by this Agreement,
Company may reduce any payments owed to Contractor under this Agreement by the
value of any property not returned. In addition, Company may take all
appropriate action to recover its property (or the value of its property).

            7.      Reservation of Rights. Company reserves and retains all
rights, including, without limitation, the right to hire additional independent
contractors to perform similar work to Contractor. Company shall manage its
business according to its own judgment and shall be free to accept or reject any
advice or suggestions of Contractor at any time in its sole discretion.
Contractor shall provide the Services in an advisory capacity only and the
Company shall retain full authority and responsibility for all decisions with
respect to operation of the Company's business. Each Party acknowledges and
agrees that nothing in this Agreement shall require the other Party to take any
action that such Party reasonably determines will, or could be deemed to,
violate any laws or regulations. Neither Party shall be responsible for any
violation of the other Party’s rights hereunder by a third party.

4

--------------------------------------------------------------------------------

            8.      Indemnification and Non-Infringement.

                     (a)        Contractor Indemnification. Contractor shall
indemnify, defend and hold Company and its subcontractors, independent
contractors, agents, officers, shareholders, directors, members, managers and
employees harmless from and against any and all claims, liabilities, losses,
damages, expenses (including reasonable attorneys’ fees) (collectively,
“Claims”) arising from or growing out of (i) a breach of any representation,
warranty, covenant or agreement made by Contractor in connection with this
Agreement, or (ii) Contractor’s gross negligence or willful misconduct.

                     (b)        Non-Infringement Warranty. Contractor warrants
and represents, to the best of its knowledge and belief and solely for the
benefit of Company, that nothing in this Agreement or the performance of it by
Contractor infringes any United States intellectual property right or any
contractual covenant entered into by Contractor benefiting any third party.

            9.      Compliance with Laws. Each Party shall be responsible for
obtaining any and all licenses, registrations, permits or approvals necessary or
advisable for the operation of its business and the provision of the Services.
Each Party shall comply with any and all conditions binding on it in any such
licenses, registrations, permits or approvals. Each Party shall be subject to,
and comply with, all laws, orders, regulations, directions, or requests, present
and future, of any state or local government having jurisdiction over such
Party, including without limitation, the Colorado Medical Marijuana Code (C.R.S.
§ 12-43.3 -101 et. seq.), the Colorado Retail Marijuana Code (C.R.S. § 12-43.4
-101 et. seq.) and all regulations, rules, orders, guidance and instructions
promulgated by the MED or applicable local marijuana business licensing
authority.

            10.    Representations and Warranties. Contractor hereby represents
and warrants to Company that:

                     (a)        Contractor is solely responsible for the
satisfactory completion of the Services and is liable to Company for a failure
to complete the Services.

                     (b)        Contractor may realize a profit or a loss under
this Agreement.

                     (c)        Contractor has continuing or recurring business
liabilities and obligations.

                     (d)        Contractor has registered with applicable state
agencies.

                     (e)        Contractor maintains its own set of books and
records for its business.

            11.    Liability Insurance. Contractor will supply its own workmen’s
compensation insurance and errors and omissions insurance coverage, which shall
be in amounts and with insurance companies reasonably acceptable to Company, and
will provide proof of such coverage to Company upon request.

5

--------------------------------------------------------------------------------

            12.    Assignment. Contractor may not assign or delegate any of its
rights or obligations under this Agreement without the prior written consent of
Company. Company may assign this Agreement at its sole discretion by providing
written notice to Contractor.

            13.    Successors and Assigns. The provisions of this Agreement
shall inure to the benefit of, and be binding on, the Parties and their
successors, permitted assigns, legal representatives, heirs, distributees, and
transferees.

            14.    Notices. All notices, demands and other communications to be
sent by one Party to the other under this Agreement shall be in writing and
shall be deemed to have been validly made, given, served and received if given
or served by delivery in person to the addressee, or if sent by facsimile during
normal business hours with delivery verification, or three (3) days after
deposit in the United States mail, postage prepaid, registered or certified
mail, return receipt requested, addressed as follows:

  If to Company: Good Holdco LLC     866 Navajo Street     Denver, Colorado
80204     Attention: John Knapp         If to Contractor: Critical Mass, Inc.  
  866 Navajo Street     Denver, Colorado 80204     Attention: John Knapp

            15.    Entire Agreement. This Agreement is the final integration of
the agreement between the Parties with respect to the matters covered by it and
supersedes any prior understandings or agreements, oral or written, with respect
thereto.

            16.    Modification, Waiver. This Agreement may not be modified or
supplemented except by written instrument signed by the Parties. No action or
failure to act by either Party shall be deemed to be a waiver of any default or
breach of any agreement or provision herein contained unless such waiver is set
forth in writing. No waiver of any default or breach of any agreement or
provision herein contained shall be deemed a waiver of any other default or
breach thereof or of any other agreement or provision herein contained.

            17.    Severability. If any provision of this Agreement shall be
held to be invalid or unenforceable for any reason: (i) such invalidity or
unenforceability shall not affect any other provision of this Agreement, (ii)
the remaining terms, covenants and conditions hereof shall remain in full force
and effect and (iii) any court of competent jurisdiction may so modify the
objectionable provision as to make it valid and enforceable.

            18.    Governing Law, Jurisdiction and Venue. This Agreement shall
be governed by and construed in accordance with the laws of the State of
Colorado applicable to contracts to be performed entirely within such state. The
District Court for the City and County of Denver shall have exclusive
jurisdiction, including in personam jurisdiction, and shall be the exclusive
venue for any and all controversies and claims arising out of or relating to
this Agreement.

6

--------------------------------------------------------------------------------

            19.    Captions. All captions, titles, headings, and divisions
hereof are for purposes of convenience and reference only, and shall not be
construed to limit or affect the interpretation of this Agreement.

            20.    Legal Representation and Construction of Agreement. The
Parties have had the opportunity to retain independent legal and financial
counsel with respect to the negotiation of this Agreement. The Parties have
independently, separately, and freely negotiated each and every provision of
this Agreement as if all Parties drafted it, and therefore, waive any statutory
or common-law presumption that would serve to have this document construed in
favor of, or against, any Party.

            21.    Counterparts/Electronic Signatures. This Agreement may be
executed in one or more counterparts, all of which taken together shall
constitute one instrument. A facsimile or other electronic copy of a signature
on this Agreement shall be acceptable as and deemed to be an original signature.

[Remainder of page intentionally left blank. Signature page follows.]

7

--------------------------------------------------------------------------------

            IN WITNESS WHEREOF, the Company and Contractor have executed this
Agreement effective as of the date first above written.

COMPANY:

Critical Mass Industries LLC,
a Colorado limited liability company


By: ______________________________________________
Name: John Knapp
Title: President


 

CONTRACTOR:

GOOD HOLDCO LLC

By: ______________________________________________
Name: John Knapp
Title: President


8

--------------------------------------------------------------------------------

EXHIBIT A

DESCRIPTION OF SERVICES

 * Marketing services.

9

--------------------------------------------------------------------------------